DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 – 20 directed to an invention non-elected without traverse.  Accordingly, claims 14 – 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	As noted above, claims 14 – 20 are cancelled.

Reasons for Allowance
Claims 1 – 8 and 10 – 13 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claims 2 – 8 and 10 – 13 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 
	Evers Smith (US 2006/0275347 A1) and Bailey (US 2004/0132873 A1) are regarded as the closest prior art.  Sivik (US 2012/0052037 A1) is also considered relevant.
	Evers Smith discloses a fibrous structure comprising a plurality of filaments (“fibrous structure” 18 comprising “fibers”: e.g. Fig. 2 – 4, 6, 7; ¶¶ [0031] – [0047]), wherein the filaments comprise, e.g., about 30% to about 99.5% by weight of a crosslinked unmodified starch (e.g. ¶¶ [0030] – [0038], [0087], [0090] – [0103]), which has been formed using a crosslinking agent and a crosslinking facilitator (e.g. ¶¶ [0030], [0090] – [0101], [0107], [0119]), wherein the fibrous structure further comprises one or more thermal bond sites (“fused region” 36 comprising “thermally bonded regions” 26: e.g. Fig. 3, 4, 6, 7; ¶¶ [0125] – [0128]).
	As to Evers Smith’s fibrous structure comprising a plurality of filaments, Evers Smith describes “fibers” which are generally continuous and have a diameter of less than about 50 µm according to a Fiber Diameter Test Method and a length of, e.g., at least about 5.08 cm (e.g. ¶¶ [0045], [0046], [0142], [0192], [0193]).  The instant specification defines “filaments” as having the same range for the diameter and which is measured according to an Average Diameter Test Method substantially the same as Evers Smith’s Fiber Diameter Test Method (e.g. p. 10, ll. 3 – 7; p. 36, l. 20, to p. 37, l. 13) as well as substantially the same length Evers Smith discloses (e.g. p. 5, ll. 23 – 25).  Accordingly, Evers Smith’s “fibers” reasonably correspond to filaments as claimed. 
	As to Evers Smith’s filaments comprising an “unmodified” starch, Evers Smith discloses the filaments generally comprise a “hydroxyl polymer” (e.g. ¶¶ [0030] – [0043]).  Evers Smith provides the following as exemplary species therefor:
[0038]	Nonlimiting examples of hydroxyl polymers in accordance with the present invention include polyols, such as polyvinyl alcohol, polyvinyl alcohol derivatives, polyvinyl alcohol copolymers, starch, starch derivatives, chitosan, chitosan derivatives, cellulose derivatives such as cellulose ether and ester derivatives, gums, arabinans, galactans, proteins and various other polysaccharides and mixtures thereof.

Evers Smith’s express recitation of “starch derivatives” as useful compositions for the “hydroxyl polymer” implies Evers Smith’s recitation of “starch” without any other adjective refers to unmodified starch, i.e. not a derivative of starch or, synonymously, a natural starch.  Additionally, Evers Smith defines polysaccharides to include those of natural origin and discloses starch as a species thereof (e.g. ¶ [0043]), further supporting Evers Smith’s description of an unmodified starch.
inter alia “fine fibers” having substantially the same diameter as Evers Smith’s “fibers” (e.g. ¶ [0074]), the “starch composition” comprising an unmodified starch in an amount, e.g., from about 30% to about 95% by weight (e.g. ¶ [0030]), a “high molecular weight polymer” in amount from 0.001% to about 10% by weight, e.g. about 0.05% to about 0.5% by weight (e.g. ¶¶ [0031] – [0037]), and about 0.1% to about 70% by weight of one or more additives which modify the processability of the “starch composition” or the properties of the “fine fibers” such as elasticity, tensile strength, and modulus (e.g. ¶ [0049]).
	In an embodiment, Bailey discloses the one or more additives includes a crosslinking agent (e.g. ¶ [0049]).  Another example of Bailey’s additives is a “diluent”, e.g. water, to control the melt viscosity of the “starch composition” and is present in an amount from about 5% to about 60% by weight of the “starch composition” (e.g. ¶¶ [0045], [0046]).
	From the ranges Bailey describes, it is observed Bailey’s composition broadly includes up to about 65% by weight of additives other than water.  One of ordinary skill in the art would have appreciated this would include crosslinking agents and crosslinking facilitators, particularly in view of the following observances of Evers Smith’s and Bailey’s respective disclosures.
	Evers Smith’s crosslinking facilitator activates a crosslinking agent in order to permit the formation of a crosslinked starch (e.g. ¶¶ [0094] – [0101]), e.g. a crosslinked form of the unmodified starch.  Evers Smith discloses a general structure which results from crosslinking a hydroxyl polymer, starch being a suitable species for the hydroxyl polymer (e.g. ¶ [0038]) as noted above, from which it is observed the crosslinking agent increases the molecular weight of the starch molecule (e.g. ¶¶ [0095], [0096]), i.e. the crosslinked starch will have a higher molecular weight as compared to its un-crosslinked form.  Bailey notes lower molecular weights create a starch with a lower shear viscosity (e.g. ¶ [0068]), from which it would have been understood crosslinking as Evers Smith discloses increases the shear viscosity of the starch.  Evers Smith further discloses increased shear viscosities improve the ability of the starch composition to form filaments, namely by preventing the starch filament from breaking into droplets during extrusion through a capillary used to form the filament (e.g. ¶ [0078]).
	Therefore, the crosslinking facilitator is an additive which affects the properties of the filaments Evers Smith discloses since the amount of activated crosslinking agent which ultimately joins a starch 
	Moreover, Evers Smith’s filament-forming composition comprises about 30% to about 99.5% by weight of starch (as mentioned above), about 0.1% to about 10% by weight of crosslinking agent, and about 0% to about 70% by weight of “external plasticizer”, e.g. water (e.g. ¶ [0103]).  Evers Smith employs water to control the viscosity of the filament-forming composition, namely to provide a desirable “Capillary Number” related to viscous forces (e.g. ¶¶ [0078], [0089], [0107]).  Thus, Evers Smith and Bailey employ water in the same capacity, namely as a means to control viscosity of a composition.  The respective amounts of starch and water Evers Smith and Bailey overlap one another whereas the respective amounts of crosslinking agent Evers Smith and Bailey disclose is the same.  Accordingly, one of ordinary skill in the art would have observed there is a range of compositions for which modifications of Evers Smith’s composition can be successfully made in view of Bailey.  Since the crosslinking facilitator activates a crosslinking agent which controls the shear viscosity of the filament forming composition, the amount of crosslinking facilitator indirectly controls the ability to successfully form a fibrous structure, and thus the amount thereof provided in the filaments is an optimizable, result-effective variable from which a suitable amount can be determined for achieving a useful filament-forming composition.
	Therefore, there is motivation to modify the filaments Evers Smith discloses to include 0.1% to 5% by weight of the crosslinking facilitator as suggested in view of Bailey in order to provide an adequate amount of crosslinking facilitator useful for forming the filaments without breakage during extrusion of the filament-forming composition.
	Although Evers Smith and Bailey are not explicit as to 10% of pixels in images of the filaments as discussed above exhibiting a retardance of 3 nm or greater according to the Birefringence Test Method (this method being understood by the examiner to refer to that described in p. 39, l. 1, to p. 40, l. 4, of the instant specification), Evers Smith and Bailey disclose the following additional features of the filaments and/or the filament-forming composition: a filament diameter of 50 µm or less (Evers Smith: e.g. ¶ [0046]); -1 at a temperature of 50 °C to 100 °C (Evers Smith: e.g. ¶ [0084]); and a crosslinking agent such as imidazolidinones (Evers Smith: e.g. ¶ [0093]).
	Bailey discloses corn starch is desirable to use as the starch because of its sustainability and low expense (e.g. ¶¶ [0020], [0022]).  The amount of amylose above is given as the balance with respect to amylopectin in Bailey’s starch, i.e. corn starch with 64% to 80% by weight amylopectin, since starch is a mix of amylose and amylopectin (Bailey: e.g. ¶ [0020]).
	Therefore, there is motivation to use corn starch as the starch for Evers Smith’s filaments in order to provide a sustainable and inexpensive fibrous structure.
	The instant specification provides the same diameter (e.g. p. 10, ll. 3 – 7), length (e.g. p. 5, ll. 23 – 25), and general processes for forming the filaments (e.g. p. 5, ll. 27 – 28) as Evers Smith discloses.  Furthermore, the particular starch Bailey discloses overlaps that in the instant specification (e.g. p. 15, l. 29, to p. 17, l. 1) with respect to source (i.e. corn), amylose/amylopectin content, and molecular weight.  Imidazolidinones are identified in the instant specification as suitable crosslinking agents (e.g. p. 12, ll. 19 – 24).  Evers Smith’s shear viscosity matches the instant specification (e.g. p. 31, l. 30, to p. 32, l. 2).
	Thus, the filaments Evers Smith and Bailey disclose overlap those in claim 1 and the instant specification.  
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP § 2112.01, I.
	Therefore, at least for where there is overlap between the combination of Evers Smith and Bailey with respect to the instant specification, the claimed retardance, i.e. wherein 10% of pixels in images of the filaments exhibit a retardance of 3 nm or greater as measured according to the Birefringence Test Method, would have been expected.

[0004]	Since natural starch generally has a granular structure, it needs to be ‘destructurized’ and/or modified before it can be melt processed like a thermoplastic material.  For destructurization, the starch is typically heated above its softening and melting temperature under a pressurized condition.  Melting and disordering of the molecular structure of the starch granule takes place and a destructurized starch is obtained.

That is, the prior art appreciates a necessity for heating starch above its softening/melting temperature in order to successfully employ starch as a thermoplastic-like material, notably by removing the granular structure of the starch through melting, thus homogenizing the composition.  Since the starch composition Evers Smith discloses forms filaments from a molten composition (e.g. ¶¶ [0047], [0089], [0103], [0120]) and Bailey generally relates to melt processable starch compositions (e.g. ¶ [0009]), it is understood the manufacture of the fibrous structure Evers Smith and Bailey suggest requires the crosslinked unmodified starch for the filaments to be produced from an unmodified starch that has been subjected to a temperature at least as high as its softening/melting temperature.
	As to a value for this softening/melting temperature, Bailey discloses starch compositions which are heated above the softening/melting temperature of the starch composition, where this softening/melting temperature ranges from about 80 to 180 °C (e.g. ¶ [0076]).  Suitable starches for Bailey’s purposes include natural starches (e.g. ¶¶ [0020] – [0022], [0030]) and thus are unmodified.  One of ordinary skill in the art would have appreciated the upper end of Bailey’s softening/melting temperature range generally includes the unmodified starches.  More specifically, because the unmodified starch has a naturally high molecular weight (as can be gleaned from Bailey’s disclosure of the molecular weight being reduced upon modification: e.g. ¶¶ [0023], [0028]), a greater temperature is needed in order to provide the energy necessary for the amylose and the amylopectin in a starch molecule to break intermolecular bonds with adjacent starch molecules, thereby forming the disordered structure characteristic of a material in a liquid of otherwise molten phase, as compared to an otherwise identical starch molecule with a lower molecular weight.  Therefore, in light of Bailey’s description regarding destructuring starch above, Bailey implies there is/are natural starch(es) which require being subjected to temperatures, e.g., greater than 155 °C in order to be successfully processed into filaments.
	Since Evers Smith’s filaments are, in an embodiment, made from an unmodified starch (e.g. ¶¶ [0030] – [0043]) and Evers Smith does not exclude any particular starch, Bailey thus provides evidence 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP § 2112.01, I.
	As noted above, Evers Smith’s filaments have substantially the same structure as those claimed, and Evers Smith and Bailey suggest starch compositions overlapping those claimed and made by substantially the same process.  The instant specification suggests the claimed retardance is achieved via processing a starch composition by cooking at elevated temperatures, generally above 155 °C (e.g. p. 2, l. 30, to p. 3, l. 6).  Therefore, the claimed retardance, i.e. wherein 10% of pixels in images of the filaments exhibit a retardance of 3 nm or greater as measured according to the Birefringence Test Method, would have been expected in that the filaments Evers Smith and Bailey suggest overlap those claimed and in the instant specification and therefore would have been expected to exhibit the same properties.
	In the above discussion, the examiner’s interpretation of the term “unmodified” is as follows:
	In the instant specification, various inventive embodiments are described which relate to either a modified starch or an unmodified starch.  For instance, p. 15, l. 29, to p. 17, l. 32, describe various embodiments relating to forming starch derivatives from a natural, unmodified starch, suggesting “starch” not adjectively modified in p. 15, ll. 18 – 28, of the instant specification relates to such unmodified starches, to include natural starches.  As noted above, the instant specification suggests the claimed retardance is achieved via processing a starch composition by cooking at elevated temperatures, generally above 155 °C, e.g. at the claimed range of greater than 155 °C (e.g. p. 2, l. 30, to p. 3, l. 6).  
	However, Evers Smith and Bailey are not specific as to the claimed filaments being formed using a crosslinking agent comprising dihydroxyethyleneurea (DHEU) and a crosslinking facilitator comprising an ammonium salt derived from the species recited in claim 1.  Evers Smith discloses a genus to which DHEU belongs (“alkyl substituted or unsubstituted cyclic adducts of glyoxal with ureas”: e.g. ¶ [0039]; Sivik at, e.g., ¶ [0041] confirms).  Evers Smith discloses ammonium sulfonate salts as crosslinking facilitators (e.g. ¶ [0101]) but the disclosed species do not correspond to any of the species claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783